JACOBS, Circuit Judge,
joined by JOHN M. WALKER, JR., Chief Judge, and JOSÉ A. CABRANES and WESLEY, Circuit Judges, dissenting from the denial of rehearing en bane.
I dissent from the denial of rehearing en banc.
I cannot add to the number or force of the arguments set out in Judge Winter’s dissent from the majority opinion. Landell v. Sorrell, 382 F.3d 91, 149 (2d Cir.2004) (Winter, J., concurring in part and dissenting in part) [hereinafter Landell Dissent]. Compelling as Judge Winter’s dissent is qua dissent, it transcends the genre. It is scintillating; it marshals the facts and authorities in a way that is learned and witty, often at the same time; it is a crackling good read by any standard of law or letters.
I will therefore confine myself to (i) reasons why en banc review is warranted now rather than after the remand, and (ii) things I cannot resist saying.
I
It cannot be seriously disputed that the issues presented are of exceptional significance. Vermont’s Act 64 rations the political speech of all candidates seeking any state office in one of the three states within our jurisdiction, and it applies all the time, in back-to-back two-year cycles. See 1997 Vermont Campaign Finance Reform Act (codified as Vt. Stat. Ann. tit. 17, §§ 2801-2883).
To justify this sweeping limit on political speech, the Vermont Legislature invokes two interests: (a) fighting corruption (and the appearance thereof) and (b) conserving the time of public officials. The majority opinion accepts these interests as the gen-*175nine purposes of the Act and holds that, taken together, they are a compelling justification that satisfies strict scrutiny; it remands only for the district court to decide whether the Act’s expenditure limits are narrowly tailored. Landell, 382 F.3d at 124-25, 135-37. This remand for narrow tailoring presumes — erroneously— that the Legislature’s professed interests are compelling. I conclude they are not compelling, and that we may not take on trust that the interests professed by the incumbents who enacted the Act are then-interests in fact — especially since the dominant but impermissible effect of the Act is to protect incumbents.
A. The Legislature’s Asserted Interests Are Not Compelling
Buckley unambiguously rejected the anti-corruption rationale for limiting (candidate and independent) expenditures in political campaigns. See Buckley v. Valeo, 424 U.S. 1, 45-47, 53, 55-58, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976) (per curiam).1 The interest in saving the time of elected officials is demolished by Judge Winter in his dissent, 382 F.3d at 192-94. Ironically, Vermont officials could reduce the amount of their time spent fundraising simply by raising or eliminating the contribution caps they' previously enacted (and further reduce by the Act), which obviously require contacts with more donors in order to raise a given amount of money. See Landell, 382 F.3d at 123-24. Thus the more-restrictive expenditure limits have been enacted to mitigate the inevitable and predictable side-effects of the less-restrictive contribution limits. See id. at 123-24, 127-28. It is as though a town were to justify a ban on adult establishments by citing the noxious concentration of them caused by a prior ordinance designating a single block as the sole zone for such enterprises. Strict scrutiny does not tolerate such bootstrapping. Thus in Buckley, the Court warned that because expenditure limits directly restrict political speech, FECA’s independent expenditure limits could not “be sustained simply by invoking the interest in maximizing the effectiveness of the less intrusive contribution limitations.” 424 U.S. at 44, 96 S.Ct. 612.
The panel opinion contends that the combination of these two insufficient interests is enough, a sort of synergy of nothing with nothing. Strict scrutiny is not so yielding, especially here: “ ‘[I]t can hardly be doubted that the constitutional guarantee has its fullest and most urgent application precisely to the conduct of campaigns for political office.’ ” Buckley, 424 U.S. at 15, 96 S.Ct. 612 (quoting Monitor Patriot Co. v. Roy, 401 U.S. 265, 272, 91 S.Ct. 621, 28 L.Ed.2d 35 (1971)). A remand for narrow tailoring cannot remedy the root defect that the Act’s prohibition on speech serves no compelling state interest (just as tailoring was not the problem with the Emperor’s New Clothes).
B. The Act Entrenches Incumbents
By remanding for narrow tailoring, the majority opinion implicitly assumes that the interests cited by the Vermont Legislature are genuine (as well as sufficient), and that the sole effect of the Act will be to advance those interests. But when a law restricts speech in a way that tends to insulate office-holders from challenge, it is neither reasonable nor prudent to treat legislative motive as an issue of fact. See Landell, 382 F.3d at 112-14 (“[W]e do not *176question the validity of the factual findings developed by the legislature in support of Act 64[.]”). Protecting speech requires that courts be skeptical and assume the worst — not as a matter of fact, but as a matter of prudence and policy.
Here, it is easy to demonstrate that- the salient effect of the Act is to entrench incumbents — an effect that is fatal under the First Amendment. Buckley characterized as “more serious” the argument that contribution and expenditure limits, taken together, “invidiously discriminate against major-party challengers and minor-party candidates.” 424 U.S. at 31 n. 33, 96 S.Ct. 612. The Court warned that though “the Act, on its face, appears to be evenhanded[, t]he appearance of fairness ... may not reflect political reality.” Id. Given the powerful built-in advantages of incumbency, “the overall effect of the contribution and expenditure limitations [in FECA] could foreclose any fair opportunity of a successful challenge.” Id.
Strict scrutiny therefore requires that we consider the Vermont Act, and specifically the Legislature’s proffered interests, with a cold eye. That is what the Supreme Court did in Legal Services Corp. v. Velazquez, 531 U.S. 533, 121 S.Ct. 1043, 149 L.Ed.2d 63 (2001). The Government cited budgetary and prudential reasons for legislation curtailing funds for legal service organizations that challenged existing welfare law. Velazquez disregarded those reasons because the effect of the legislation was unconstitutionally to “insulate the Government’s interpretation of the Constitution from judicial challenge.” Id. at 547-49, 121 S.Ct. 1043. Here, the undeniable effect of the Act is to insulate incumbents from effective electoral challenge — a much more direct and effective way to insulate the government from criticism and ouster.
It is beyond dispute that campaign-expenditure caps magnify the already formidable advantages of incumbency. Among those advantages are name recognition and news coverage; free staff use and constituent services; official letterheads and websites; franking privileges; the celebrity and glamor that attends office-holders when they visit diners, schools, nursing homes, churches, hospitals, clubs, bus-stops and barbershops; etc., etc. See Landell Dissent, 382 F.3d at 178-81. The Act further benefits incumbents because the expenditure caps are the same whether or not a candidate faces, a primary contest — which of course is more frequently a hurdle for challengers than for incumbents. See id. at 160-61, 180.
The panel majority urges that the Act’s expenditure limits “are not so radical in effect as to drive the sound of a candidate’s voice below the level of notice.” Landell, 382 F.3d at 128-31 (quotation omitted). But as Judge Winter points out, under a “level of notice” standard, an incumbent, who by virtue of her position already enjoys prominence in the community, starts her campaign “at the ‘level of notice’ at which a challenger’s campaign may be stopped by government.” Landell Dissent, 382 F.3d at 199.
It would take a childlike credulity to think that these advantages to incumbency have gone unnoticed by Vermont’s elected officials.2 That is why I am unimpressed by the argument that the Act was adopted by an overwhelming bipartisan majority. See Landell, 382 F.3d at 100. If one is an *177incumbent office-holder in Vermont, what’s not to like?
II
The panel majority upholds without remand provisions of the Act that enforce the caps on fundraising and contributions by treating local, county, state, regional, and national affiliates of a political party as a single unit. See Vt. Stat. Ann. tit. 17, §§ 2801(5), 2805. These provisions will stifle local politics by weakening (or killing) county, municipal, and village party organizations across the state. This is no small thing. Local parties frequently part company from the state and national party in order to appeal to the social, political, cultural, and demographic profiles of their communities. No such pervasive suppression of political activity has ever been accepted by an American appellate court with scrutiny so deferential and perfunctory. See Landell, 382 F.3d at 143-44.
III
Delay pending remand saves us nothing. No matter what happens on remand, there will be an appeal by one side or the other, maybe both. And in the interval — while the case is on remand in the district court, and during the post-remand appeal — the holdings of the majority opinion will be law of this Circuit. The green light has been given to New York and Connecticut (signatories to the States’ amicus brief in support of the Act), the hundred counties, and the thousand municipalities under our jurisdiction, to consider and adopt similar limitations on campaign expenditures.
Moreover, the terms of the remand create problems of their own. What evidence is a judge supposed to examine to determine whether one type of regulation or one particular dollar amount is “as effective” as another at preventing corruption or conserving an office-holder’s time? See id. at 133-36. Worse, the district court is being asked to make findings as to what level of spending will induce Vermont politicians to make corrupt decisions. See id. at 134-36. This kind of inquiry is grossly inappropriate for a federal court.
IV
There is another (overriding) problem that cannot be fixed on remand. Obviously, the Act was engineered to provide an opportunity for the Supreme Court to revisit existing law in this area. The Vermont Secretary of State has publicly noted the “express legislative goal of giving the Supreme Court an opportunity to reevaluate its decision in Buckley v. Valeo.” Memorandum from Secretary of State Deborah L. Markowitz re: Review of Practical Policy and Legal Issues of Vermont’s Campaign Finance Law (Jan. 9, 2001), available at http://vermont-elee-tions.org/electionsl/2001GAMemoCF.html. But until the Supreme Court alters course, we must follow straight. See State Oil Co. v. Khan, 522 U.S. 3, 20, 118 S.Ct. 275, 139 L.Ed.2d 199 (1997) (“[I]t is this Court’s prerogative alone to overrule one of its precedents.”); see also Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477, 484, 109 S.Ct. 1917, 104 L.Ed.2d 526 (1989) (“If a precedent of this Court has direct application in a case, yet appears to rest on reasons rejected in some other line of decisions, the Court of Appeals should follow the case which directly controls, leaving to this Court the prerogative of overruling its own decisions.”). Activists on every side may start or incite litigation with test cases and test laws. But it is not our role to provoke the Supreme Court into reconsidering its precedent by an aggressive (or fanciful) ruling on a vital subject. This is a matter of hierarchy.
*178V
Would any judge uphold any limit on political speech if it were not that many constitutional-law professors and news media lend their prestige and voice to such measures? It is a big mistake, however, to decide a case on the buried assumption that these self-described protectors of the First Amendment confer a reliable imprimatur.
Constitutional rulings cannot safely be made on the assumption that constitutional-law professors serve the Constitution as disinterested scholars and technocrats. These professors take no oath to support the Constitution. Granting that some of them have expertise derived from long and painstaking study, we should keep in mind that many of them regard the Constitution instrumentally — the way a safecracker regards a safe.
Similarly, the news organs are interested players in political controversy. It'is a fallacy to think that the press is a reliable defender of speech or that the First Amendment is safe in its hands. True, the mainstream press assiduously defends its own expressive and commercial rights, as well as the rights of those whose speech generates saleable news and those who do not compete with the press for influence (such as skinheads, pornographers, performance artists, and the like). But no one should be surprised that the largest news media, secure in their editorial powers, join avidly in suppressing speech by competing sources of information and opinion at campaign time.
One arresting irony of this case is that the present Act can be used to limit the speech of the newspapers and the broadcast media. If a newspaper wishes to publish a story on a candidate and requests a photo, interview, or statement, and if the candidate provides such materials, the value of the ensuing publication counts against the candidate’s contribution and expenditure limits. See Landell Dissent, 382 F.3d at 168-69. And in time, Vermont’s legislators may conclude that the newspapers and broadcast media so control the public agenda, so forcefully channel legislative energies to serve publishers’ views and interests, and so thoroughly monopolize the time of legislators vying for journalistic coverage and approval, that some reasonable limits should be placed on them. The Fourth Estate may be able to defend itself, but under the majority’s decision, the Fourth Estate may not be able to get much help in the federal courts of this Circuit.
States may be laboratories of democracy, and they should have leeway to experiment, but innovation is limited by the Constitution. The Act at issue in this case is as unconstitutional as if Vermont were to create a dukedom, apply the thumbscrew, or tax Wisconsin cheese.

. Over the intervening three decades, the Supreme Court has deviated from this holding just once and narrowly, to deal with concerns raised by the "unique state-conferred corporate structure.” Austin v. Mich. Chamber of Commerce, 494 U.S. 652, 659-60, 110 S.Ct. 1391, 108 L.Ed.2d 652 (1990).


. A fig leaf provides that incumbents may spend only 85 or 90% of the full limits (depending on the race). See Vt. Stat. Ann. tit. 17, § 2805a(c). This just shows that the Legislature understood that offense is better than defense; not a word in the record suggests that this marginal differential is sufficient to overcome the numerous and powerful advantages of incumbency.